DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Miller on June 1, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
	Claims 1, 18 and 20 are amended as follows:
(CURRENTLY AMENDED) A system comprising:
an anode substrate:
comprising conductive material;
defining a set of anode collectors comprising:
first sides coated with an anode material; and
second sides coated with the anode material; 
defining a set of anode interconnects interposed between and electrically coupling adjacent anode collectors in the set of anode collectors; and
folded across the set of anode interconnects to locate the set of anode collectors in a vertical anode stack;
a cathode substrate:
comprising conductive material;
defining a set of cathode collectors, each cathode collector in the set of cathode collectors comprising:
first sides coated with a cathode material; and
second sides coated with the cathode material; 
defining a set of cathode interconnects interposed between and electrically coupling adjacent cathode collectors in the set of cathode collectors; and
folded across the set of cathode interconnects to locate the set of cathode collectors in a vertical cathode stack;
a battery housing:
comprising a first battery housing component electrically coupled to a first side of a first anode collector in the set of anode collectors;
comprising a second battery housing component opposite the first battery housing component and electrically coupled to a second side of a last cathode collector in the set of cathode collectors; and
housing the anode substrate and the cathode substrate:
with individual anode collectors, in the set of anode collectors, interposed between consecutive cathode collectors in the set of cathode collectors;
with the set of anode interconnects extending around and isolated from the set of cathode collectors;
with individual cathode collectors, in the set of cathode collectors, interposed between consecutive anode collectors in the set of anode collectors; and
with the set of cathode interconnects extending around and isolated from the set of anode collectors; and
a set of separators, each separator, in the set of separators: 
arranged between an anode collector[[s]], in the set of anode collectors, and an adjacent cathode collector[[s]], in the set of cathode collectors, housed within the battery housing; 
defining a discrete structure physically distinct from each other separator in the set of separators; and
between anode material on the anode collector and cathode material on the adjacent cathode collector.

(CURRENTLY AMENDED) A system comprising:
a series of anode collectors;
a first set of anode electrodes comprising an anode material and arranged on first sides of the series of anode collectors;
a second set of anode electrodes comprising the anode material and arranged on second sides of the series of anode collectors;
a set of anode interconnects:
interposed between and electrically coupling adjacent anode collectors in the series of anode collectors; and
folded to locate the series of anode collectors in a boustrophedonic anode stack;
a series of cathode collectors;
a first set of cathode electrodes comprising a cathode material and arranged on first sides of the series of cathode collectors;
a second set of cathode electrodes comprising the cathode material and arranged on second sides of the series of cathode collectors;
a set of cathode interconnects:
interposed between and electrically coupling adjacent cathode collectors in the series of cathode collectors; and
folded to locate the series of cathode collectors in a boustrophedonic cathode stack; 
a battery housing:
housing the boustrophedonic anode stack and the boustrophedonic cathode stack with individual cathode collectors, in the boustrophedonic cathode stack, interposed between consecutive anode collectors in the boustrophedonic anode stack; 
comprising a first battery housing component electrically coupled to a first side of a first anode collector in the set of anode collectors; and
comprising a second battery housing component opposite the first battery housing component and electrically coupled to a second side of a last cathode collector in the set of cathode collectors; and




a first set of separators, each separator, in the first set of separators: 
arranged between an anode electrode, in the first set of anode electrode, and an adjacent cathode electrode, in the second set of cathode electrodes; 
defining a discrete structure physically distinct from each other separator in the set of separators; and
configured to transport ions between the anode electrode and the adjacent cathode electrode; and
a second set of separators, each separator, in the second set of separators: 
arranged between an anode electrode, in the second set of anode electrodes, and an adjacent cathode electrode, in the first set of cathode electrodes; 
defining a discrete structure physically distinct from each other separator in the set of separators; and
configured to transport ions between the anode electrode and the adjacent cathode electrode.

(CURRENTLY AMENDED) A system comprising:
a series of anode collectors;
a set of anode electrodes comprising an anode material arranged on first sides and second sides of anode collectors in the series of anode collectors;
a set of anode interconnects:
interposed between and electrically coupling adjacent anode collectors in the series of anode collectors; and
folded to locate the series of anode collectors in a boustrophedonic anode stack;
a series of cathode collectors;
a set of cathode electrodes comprising a cathode material arranged on first sides and second sides of cathode collectors in the series of cathode collectors;
a set of cathode interconnects:
interposed between and electrically coupling adjacent cathode collectors in the series of cathode collectors; and
folded to locate the series of cathode collectors in a boustrophedonic cathode stack with cathode collectors, in the series of cathode collectors, interdigitated between anode collectors, in the series of anode collectors; and
a set of separators, each separator, in the set of separators: 
arranged between an anode electrode, in the set of anode electrodes, and an adjacent cathode electrode, in the set of cathode electrodes; 
defining a discrete structure physically distinct from each other separator in the set of separators; and
configured to transport [[ing]] solvated ions between the adjacent cathode electrode [[s]].



Election/Restrictions
Claims 1-17 and 20 are allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on April 14, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 14. 2022 is withdrawn.  Claims 18 and 19, directed to Species II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the systems of claims 1, 18 or 20, specifically wherein the system includes a set of anode interconnects folded to located a series of anode collectors in a stack; a set of cathode interconnects folded to located a series of cathode collectors in a stack; and a set of separators, each separator in the set of separators arranged between an anode electrode, in the set of anode electrodes, and an adjacent cathode electrode, in the set of cathode electrodes; defining a discrete structure physically distinct from each other separator in the set of separators; and configured to transport ions between the anode electrode and the adjacent cathode electrode.
The closest prior art is Kretschmar et al. (U.S. Pub. No. 2014/0272537A1) and Baumeister et al. (U.S. Pub. No. 2016/0285133A1, cited by Applicant), each of which teach folded electrode assemblies wherein the separator is folded along with one of the folded electrodes, rather than being a plurality of discrete separators located between the electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727